Citation Nr: 0422963	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  01-02 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, 
Kentucky


THE ISSUE

Entitlement to payment of unauthorized inpatient expenses at 
Lake Cumberland Regional Hospital from August 29, 2000, to 
August 31, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record reflects that the veteran apparently had active 
service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Lexington, Kentucky.  

The Board observes that the veteran filed a substantive 
appeal in March 2004, following the issuance of a statement 
of the case in January 2004, perfecting his appeal with 
respect to multiple issues.  However, the March 2004 
substantive appeal requests a travel board hearing before a 
member of the Board at the regional office.  It is clear that 
since the current appeal to the Board is from a VA medical 
center that the appeal relating to the March 2004 substantive 
appeal has not yet been certified to the Board.  Therefore, 
the Board will defer its consideration of the appeal 
perfected by the March 2004 substantive appeal pending 
certification by the regional office of those issues to the 
Board.  


REMAND

The record reflects that the veteran's claim for payment or 
reimbursement for unauthorized medical expenses, incurred in 
August 2000, was denied under the provisions of 38 C.F.R. 
§ 17.120 (2003).  However, it does not appear that the 
veteran's claim was considered under the provisions of 
38 C.F.R. § 17.1000 through 17.1008 (2003).  These provisions 
became effective May 29, 2000, six months after the signing 
of the Veterans Millennium Health Care and Benefits Act of 
1999, Pub. L. No. 106-117, Section 111, 113 Stat. 1545 
(1999).  

The Secretary, in accordance with regulations prescribed by 
the Secretary, shall inter alia, delineate the circumstances 
under which payments may be made, to include such 
requirements on requesting reimbursement as the Secretary 
shall establish.  38 U.S.C.A. § 7125(c)(1)(B) (West 2002).  A 
claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a) (2003).  The person 
authorized to file a notice of disagreement and/or a 
substantive appeal is, with certain exceptions, the claimant 
personally or his representative.  38 C.F.R. § 20.301(a) 
(2003).

It is unclear from the record whether the veteran has paid 
for the treatment for which payment or reimbursement is 
sought, but the record does indicate that the veteran has 
reported that he does not have any health insurance.

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the veteran and inquire as to 
whether he has paid any of the expenses 
for which payment or reimbursement is 
sought.

2.  Then, readjudicate the issue on 
appeal with appropriate consideration of 
38 C.F.R. §§ 17.1000 through 17.1008, 
including whether the veteran has 
standing to be a claimant/appellant under 
38 C.F.R. § 17.1004 on the basis of 
having paid for the treatment.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that includes appropriate 
governing law and regulations relating to 
the Veterans' Millenium Health Care and 
Benefits Act, and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


